Citation Nr: 1547782	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  12-11 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Chisholm Chisholm & Kilpatrick


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board considered several of the Veteran's appeals in a November 2014 decision.  The Veteran appealed to the Court of Appeals for Veterans' Claims (Court), and the Court granted a joint motion for remand directing the Board to adjudicate the claim of TDIU.


FINDINGS OF FACT

The Veteran's service connected disabilities combine for an 80 percent rating and render him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the Board's decision to grant TDIU, discussion of compliance with the Veterans Claims Assistance Act and implementing regulations is unnecessary.  

A total disability rating may be granted where the schedular rating is less than 100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16.

In this case, the Veteran is service-connected for posttraumatic stress disorder (PTSD), arthritis of the left and right knees, tinnitus, and hearing loss.  His combined disability rating is 80 percent.  38 C.F.R. § 4.25.  Thus, he meets the threshold requirements for TDIU.  See 38 C.F.R. § 4.16(a).

In determining unemployability for VA purposes, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  The question is whether the veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).

The evidence shows that the Veteran is unemployable for VA purposes.  See 38 C.F.R. § 4.16.  In his application for TDIU, he reported finishing 12 years of school and working as a telephone maintenance technician for the majority of his civilian career, over 30 years.  He was a helicopter mechanic in service.        

The August 2015 private evaluator concluded that the Veteran's service-connected disabilities at least as likely as not prevent him from securing or following a substantially gainful occupation.  She provided detailed findings and noted the Veteran's report that the arthritis in his knees made it impossible to perform all of the duties of his telephone maintenance position.  He had problems with climbing, prolonged sitting, and standing.  Telephone maintenance required ascending poles, climbing ladders, frequent kneeling, crouching, and stooping.  His PTSD symptoms were disruptive to his job as well.  He experienced trouble sleeping, intrusive thoughts, and attention and concentration problems.  The Veteran reported difficulty dealing with customers and being written up on a few occasions for these incidents.  

Similarly, a private provider in November 2014 noted that the Veteran was unable to function in any occupational capacity without being a risk to himself or others due to the increased frequency and intensity of his PTSD.  In a September 2014 disability benefits questionnaire, the provider concluded that the Veteran's PTSD condition had deteriorated to the point where he was unable to perform and was allowed to retire.  Right before the Veteran retired, the April 2010 examiner noted that he had poor job performance due to intrusive thoughts and impaired concentration from PTSD.  At the Board hearing, the Veteran stated that he would still have retired because he was 70 years old but that his PTSD symptoms had an effect on his ability to work and succeed in his job.  The August 2015 evaluator determined that the Veteran was unemployable beginning in 2010 when he retired.      

The Board finds that the Veteran's work history and education best suit him for physical or skilled labor.  The August 2015 evaluator appears to agree, writing that he had no transferrable skills to do sedentary work.  The Veteran's knees prevent him from doing much physical work and his PTSD symptoms cause difficulty concentrating and interacting with others.   The evidence shows that he would be unable to complete tasks of jobs for which he is qualified based on his education and work history.  As such, he is unable to secure or follow a substantially gainful occupation as a result of the limitations from his service-connected disabilities, and TDIU is warranted.  See 38 C.F.R. § 4.16.    


ORDER

TDIU is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


